Citation Nr: 0730773	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Interpreter, Javier Verrocal


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  The veteran's case is currently advanced on the 
docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his pulmonary 
tuberculosis.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
is considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

A review of the file reveals a need for further development.  
In the veteran's 2006 claim for an increased rating, the 
veteran stated he has been treated at the VA hospital in San 
Juan, and that evidence pertinent to his claim may be 
obtained from this facility.  In a February 2006 VA Form 21-
4142 the veteran identified another VA hospital from which he 
has received treatment.  The RO has not made any attempt to 
obtain any of these records.  38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  Further, 
as they are VA records, VA is held to have constructive 
notice of the contents of these records at the time of 
adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The RO must attempt to obtain all of these records.

In addition, a VA examination is required to determine the 
current severity of the veteran's condition.  At the hearing 
and in the letters the veteran has filed with VA, the veteran 
describes his current symptoms as fatigue, shortness of 
breath, pain in the lungs and shoulder, mucus discharge, 
frequent colds, and respiratory flare ups several times a 
year.  It should be confirmed that this symptomatology is 
related to the veteran's active tuberculosis from 1957.  In 
addition, the VA examination report of March 2006 does not 
provide enough information to allow consideration of the 
veteran's condition under any alternative rating criteria, 
primarily because no pulmonary studies were performed.  The 
report refers to chest x-rays that were taken for the 
examination, but the results and interpretation of these x-
rays are not associated with the file.  The examiner also 
recommended a chest CT scan be performed, it is unclear from 
the report whether this study was completed, and if so, what 
the findings were.  A notation in the report indicates, 
"[c]ase was referred to pcc for f/u of chest ct findings, 
recommendations, and further evaluation."  There is no 
follow-up evidence associated with the claims file.  As such, 
a remand is necessary in order to obtain a more thorough 
evaluation of the current severity of the veteran's 
condition.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records from the VA facility in 
San Juan, Puerto Rico, and the VA 
hospital referred to in the veteran's 
February 2006 VA Form 21-4142.  Ask the 
veteran if he has received treatment from 
any other VA facility and obtain and 
associate with the claims file any such 
records.
If no records can be obtained, VA's 
efforts and any resolution determined 
must be fully documented for the record, 
and the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006) must be 
complied with.

2.	Schedule the veteran for a VA 
examination in order 
to determine the current severity of his 
pulmonary tuberculosis.  

The examiner should identify and 
completely describe all current 
symptomatology and specify whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current symptomatology is 
related to the active tuberculosis from 
1957.  

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
testing should include any and all 
pulmonary function test that is required 
under any rating code 


applicable to the veteran's claim on 
appeal.  This might include, for example, 
a chest CT, as the March 2006 VA examiner 
recommended, chest x-rays, or FEV-1/FVC 
measurements.
 
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria, particularly the schedule of 
ratings for the respiratory system found 
at 38 C.F.R. § 4.97 (2006), must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

After all of the above actions have been completed, 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



